ICJ_001_CorfuChannel_GBR_ALB_1948-03-25_JUD_01_PO_02_EN.txt. 33

DISSENTING OPINION BY Dr. IGOR DAXNER.

I am unable to concur in the present judgment on the Prelimin-
ary Objection submitted by the Government of the People’s Repub-
lic of Albania in the Corfu Channel case.

Of the many different points in the judgment upon which I
differ from the Court, I shall confine myself to referring to certain
of the more important in the opinion which follows :

I. In support of its Application, the Government of the United
Kingdom invoked certain provisions of the Charter of the United
Nations and uf the Statute of the Court to establish in the present
case the existence of a case of compulsory jurisdiction. The Court
does not consider that it needs to express any opinion on this point,
since, according to the Court, the letter of July 2nd, 1947, addressed
by the Albanian Government to the Court, constitutes a voluntary
acceptance of its jurisdiction.

In the opinion of the Court, the letter of July 2nd, 1947, in spite
of the reservation made therein, the exact scope of which the Court
considers later, removes all difficulties concerning the question of
the admissibility of the Application and the question of the juris-
diction of the Court.

It was contended by the Government of the United Kingdom
that the recommendation made by the Security Council under
Chapter VI of the Charter, and more particularly under Article 36,
paragraph 3, is ipso facto obligatory for the parties to whom it is
addressed. The compulsory jurisdiction of the Court would thus
be established in virtue of the recommendation of 9th April for the
United Kingdom and Albania in the present case. Special stress
was laid in this connexion by the representative of the United
Kingdom on Article 25 of the Charter, the recommendation under
Article 36 (3) of the Charter being construed in virtue of Article 24 (2)
of the Charter as decisions of the Security Council of obligatory
character.

In my opinion such a construction of Article 25 of the Charter
and, in general, the obligatory character of a recommendation
under Article 36 (3) of the Charter, is inadmissible. |

The term ‘‘recommendation” as used by the Charter is by no
means a new one, It appeared especially in the Covenant of the
League of Nations. The voluntary and not obligatory character
of a recommendation made by the Council of the League, even
unanimously, was expressly defined in Advisory Opinion No. 12
of the Permanent Court (pp. 27-28). The recommendations put
forward by the Assembly of the League were called in French

22
DISSENTING OPINION BY Dr. DAXNER 34

“Tes veux’ {see Albanian document, Annex No. 2). All comment-
ators on the work of the League of Nations agree that there was
no obligatory force (see Lauterpacht, M. Ray).

The term ‘to recommend’ was described by a distinguished
Frenchman as follows : ‘‘ce n’est pas proposer, c'est encore moins
ordonner, ce n’est pas indiquer. C’est faire une recommandation
dans le sens français du mot, mais un peu pressante.....” (Doyen
Larnaude, p. 37 de la publication : La Société des Nations, Paris,
1920.) The meaning thus attached to the word ‘‘recommendation’’
does not permit it to be regarded as an obligatory decision. More-
over, the Covenant distinguished between a ‘‘decision”’ (Article 5
of the Covenant) and a “‘recommendation’’ (see, for instance,
Article 15), and the Charter of the United Nations also makes a
distinction (see Articles 39, 40, ‘Security Council shall make recom-
mendations or decide what measures....’’, Article 94, paragraph 2,
of the Charter).

The Albanian documents (see especially Annexes I, 4, 5, 6, 7)
submitted to the Court some evidence of a general consensus of
opinion prevailing as regards the voluntary character of recommend-
ations made under Chapter VI of the Charter. More documentary
evidence could easily be found. I would recall only that the official
British commentary on the Charter (H.M. Stationery Office,
Cmd. 6666, p. 8) makes no mention of any compulsory character
attaching to Chapter VI of the Charter.

Some authoritative statements were made already during the
San Francisco Conference concerning the voluntary character of
recommendations (see Belgian amendment in this connexion as
reproduced in Vol. XII, p. 66, of the official edition of the San Fran-
cisco Conference, and in the same sense also Vol. XI, p. 84). Some
documentary evidence directly concerns the voluntary character
of Article 36 (3) of the Charter (see op. cit., Vol. XII, pp. 108-109,
P. 137).

The travaux préparatoires of the San Francisco Conference
establish also that Article 25 of the Charter must not be applied
indifferently as meaning ipso facto ‘‘obligatory decisions”. Refer-
ring to the Belgian amendment, it was emphasized at the Confer-
ence “‘that the Charter must be construed in its entirety” and that
“there were special provisions which would override general provi-
sions’ (op. cit., Vol. XI, p. 375). The British representatives
contended that Article 25 would have no sense and efficiency if the
recommendations made under Chapter VI of the Charter were not
obligatory decisions. They overlooked that Chapter VII of the
Charter is of the greatest importance in view of the functions of the
Security Council, and that the specific powers granted the Security
Council as laid down in Chapter VII include the power to take

23
DISSENTING OPINION BY Dr. DAXNER 35

decisions which are obligatory and must be carried out by members.

The character of recommendations made by the Security Council
under Chapter VI of the Charter being purely voluntary, it is
evident also that the recommendation, addressed under Article 36
(3) of the Charter by the Security Council to the Governments of
the United Kingdom and Albania on gth April, 1947, could not
involve any obligation for both Governments to go before the
Court and that no question whatsoever of the compulsory juris-
diction of the Court can be raised in the present case in virtue of
Article 36 (3) or any other article of the Charter.

IT. The foregoing point must be considered as of special import-
ance in view of the question of the admissibility of the British
Application of 13th May.

According to Article 40 (1) of the Statute, ‘cases are brought
before the Court, as the case may be, either by the notification of
the special agreement; or by written application”. There was no
question whatsoever of a special agreement between the Govern-
ments of Albania and of the United Kingdom, not even if the
term special agreement should be construed as a concluding fact or
in some other non-formal way. The United Kingdom Government
was therefore by no means in a position to notify the Court of an
agreement reached with Albania to bring the case before the Court.
Was then the United Kingdom Government justified in bringing
the case before the Court by means of a “written application” ?
Article 40 of the Statute does not itself say expressly which is the
case for application. But it should not be difficult to understand
that this is the procedure where there is compulsory jurisdiction.
There cannot be any doubt that “the notification of the special
agreement” which Article 40 (1) of the Statute has in view, covers
the cases of voluntary, optional jurisdiction. In the terms of
Article 36 (1) of the Statute, there are “‘all cases which the parties
refer to the Court”. The compulsory jurisdiction of the Court is
another part of its jurisdiction. In the words of Article 36 (x)
of the Statute, under this jurisdiction fall ‘‘.... all matters specially
provided for in the Charter of the United Nations or in treaties
and conventions in force”. The notification of the special agree-
ment covering, according to Article 40 of the Statute, the cases
of optional jurisdiction, the application, requête, appears necessarily
to be the formal instrument to bring before the Court the matters
of compulsory jurisdiction.

In my opinion, there was never any serious doubt on this point.
The travaux préparatoires in connexion with Article 40 of the
Statute point out that the words ‘‘as the case may be” (selon le

24
DISSENTING OPINION BY Dr. DAXNER 36

cas) were intended to cover the following two cases: 1) “la Cour
est saisie unilatéralement par une des parties ; 2) il y a un accord
spécial entre les parties” (ci. p. 368, Procès-verbaux des Séances
de la Troisième Commission, Première Assemblée, S. d. N.). The
documents submitted on behalf of the Albanian Government to the
Court include under Annex 12 the opinions of some judges of the
Permanent Court and of the Registrar which, in 1926, confirm
that ‘“‘the Court on the basis of Article 40 of the Statute, had
always called requête the document instituting proceedings filed
by a party which claimed that the Court had compulsory juris-
diction in regard to the subject of a dispute; the corresponding
word in English had been ‘application’’”’. (Permanent Court, Series
D., Add. 2, pp. 177 ef sqg.) It was always so held by the Permanent
Court, as e.g. the Revision of the Rules 1934-1936 passim confirms.

In spite of the documentary evidence in this sense, all this is,
according to the judgment, only “‘a mere assertion which is not
justified’”’ either by Article 40 (x) or Article 36 (x) of the Statute.
According to the judgment, Article 32 (2) of the Rules of Court,
which contains the phrase ‘as far as possible”, “‘clearly implies
both by its actual terms and by the consideration which inspired
its framing, that the institution of proceedings by application is
not exclusively reserved for the domain of compulsory jurisdic-
tion’. In my opinion, Article 32 (2) of the Rules cannot be
considered as supporting such a view. The ratio legis of this provi-
sion as concerns the words ‘‘as far as possible”, was to make possible
the institution of the forum prorogatuin ; this was the reason why
it was thought not desirable to insist on the application containing
reference to the treaty clause upon which it was based. (See
among the Albanian documents submitted to the Court Annex 14,
especially pp. 69, 157, of the Publications of the Permanent Court,
Series D., Third Addendum to No. 2.) The fact that the applic-
ation should, as far as possible, specify the provision on which the
applicant founds the jurisdiction of the Court, is not sufficient in
itself to decide the question of the admissibility or inadmissibility
of the application. Article 32 (2) prescribes all formal points
which an application either must or should contain. It does not
say that an application which does not specify the provision
presumably founding the jurisdiction of the Court, is inadmissible ;
on the other hand, it does not follow from Article 32 (2) of the
Rules that the application which thus specifies the presumed
jurisdiction of the Court, is ¢pso facto admissible. To decide the
question, whether a case has been duly brought before the Court,
Article 40 (1) of the Statute must be taken into consideration.
Only if this Article did not specify that ‘‘cases are brought before
the Court, as the case may be’ (selon le cas), would it be possible
to assert that an application can be presented to the Court even
in a case of optional jurisdiction.

25
DISSENTING OPINION BY Dr. DAXNER 37

Since cases of compulsory jurisdiction are brought before the
Court, according to Article 40 of the Statute, by means of an
application, the point is made that the British application of
13th May, 1947, was prima facie irregular.

III. The only way which was open to the Government of the
United Kingdom was to submit the dispute to the Court in agree-
ment with Albania, uniess the Albanian Government gave its
consent to the application a posteriori. YT will mention this point
later on, in connexion with the letter of and July.

It is to be presumed that the Resolution of the Security Council
of April 9th must be in harmony with the above-mentioned
requirements of Article 40 of the Statute, since a recommendation
of the Security Council under Article 36 (3) of the Charter cannot
deviate from the terms of the Statute of the Court.

Now the Resolution of April 9th recommends the Govern-
ments of the United Kingdom and Albania to submit their dispute
to the Court “in accordance with the provisions of the Statute
of the Court”. It is easily understood that the recommendation
could not propose to the said Governments any procedure other
than the only valid procedure, i.e. “in accordance with the
Statute’. The recommendation of April goth necessarily again
confronts both Governments with Article 40 of the Statute and
points to the “notification of the special agreement” as being
the only way in which the dispute can be brought before the
Court, there being no provision of compulsory jurisdiction upon
which either the United Kingdom or Albania could rely.

As proceedings could not be instituted before the Court by
unilateral application, the acceptance of the recommendation
by the Albanian Government in the letter of July 2nd could not,
and did not, by itself in any way affect the position regarding
the admissibility of the British Application of May 13th.

It should also be evident that the acceptance of the recom-
mendation by the Albanian Government on July 2nd did not
by itself implement the recommendation. The Governments
of Albania and the United Kingdom having both accepted the
recommendation of April gth, are from now on bound to submit
the dispute to the Court “according to the provisions of the
Statute”. A pactum de contrahendo is established between them
from now on to bring the dispute before the Court by appropriate
means ; but the dispute is not yet brought before the Court by
these reciprocal promises. A dictum of Lord Phillimore of 1920,
which concerns Articles 13 and 14 of the Covenant, is to be found :
“.. a clear distinction should be drawn between the duty one
has to submit a case to the Court and the means by which this
submission should be carried out: Article 13 establishes the
obligation of submitting disputes. Article 14 states—here he

26
DISSENTING OPINION BY Dr. DAXNER 38

based his argument on the English text-—that the consent of
both parties is necessary before the case can be dealt with.” The
dictum of Lord Phillimore can be applied exactly to the present
case. The recommendation of April 9th establishes the obliga-
tion of the United Kingdom and Albania to submit their dispute
to the Court “according to the provisions of the Statute of the
Court”, i.e. according to its Article 40, the consent of both parties
being necessary before the case can be dealt with by the Court.

In this connexion, the term “by the parties” which occurs
in Article 36 (3) of the Charter, should also be mentioned. It
was the Norwegian amendment which brought these words into
Article 36 (3), and the documentary evidence of the San Francisco
Conference shows that it was done “in order to make it perfectly
clear that the Security Council had no right or duty to refer
justiciable disputes to the Court.” (Of cit., Vol. XII, p. 137.)

The point was made, on behalf of the Albanian Government,
that the term “the parties” does not imply the right of one party
to summon another to appear before the Court, but “that the
consent of both parties is necessary before a case can be taken
before the Court” (see Lord Phillimore in Annex 2 of the Albanian
document). The phrase in Article 36 (3) of the Charter “according
to the Statute’”’ on the one hand, and the phrase “by the parties”,
on the-other hand, are in perfect harmony and mutually com-
plementary.

The consent of the parties to the dispute which is necessary
in order correctly to implement the recommendation and to bring
the case before the Court in conformity with Article 40 of the
Statute, may be reached and expressed in a different way. As
the Permanent Court stated in Judgment No. 12: “The acceptance
by a State of the Court’s jurisdiction in a particular case is not,
under the Statute, subordinated to the observance of certain
forms, such as, for instance, the previous conclusion of a special
agreement.” (P.23,4.c.) On the other hand, there cannot be any
doubt that the consent of the parties to the dispute must be
obtained and expressed with necessary precision.

IV. It is from this point of view that, in my opinion, the
Albanian letter of July 2nd, 1947, should be read.

First, I must point out that it is necessary to make a clear
difference between two notions:

I. Ability to appear before the Court ;

2. Competence of the Court.

Ability to appear before the Court depends on the fulfilment
of two conditions: (a) only States (Article 34 (1) of the Statute)
and not other juridical nor physical persons may appear before

27
DISSENTING OPINION BY Dr. DAXNER 39

the Court ; (b) such States must be parties to the Statute, ie.,
must accept the jurisdiction of the Court.

According to Article 35 (x) of the Statute, “the Court shall
be open’’ to these States.

Other States which—because they are not parties to the
Statute—have not accepted the jurisdiction of the Court, are
not admitted to appear before the Court. In order to render
it possible for States which are not parties to the Statute also
to be admitted to appear before the Court, Article 35 (2) of the
Statute lays down that any such State will acquire the ability
to do so on condition (in conformity with the Resolution of the
Security Council of October 15th, 1946) that it accepts the
jurisdiction of the Court. Such a declaration should be made
at the moment of the notification of its Agent (Article 36 of the
Rules).

Accordingly, for every State which is not a party to the Statute,
the acceptance of the jurisdiction of the Court is a preliminary
condition to be able to appear before the Court. Such a State
acquires by this declaration all rights and is subject to all
obligations, which, in the case of parties to the Statute derive
from the Statute and Rules because they are parties to the
Statute. As, in conformity with Article 62 of the Rules, parties
to the Statute have the right to present any preliminary objection,
this right also belongs to States not parties to the Statute as
soon as they have accepted the jurisdiction of the Court. Were
it not so, then the fundamental principle of the full equality
of the parties would be violated.

In my opinion, the word “‘jurisdiction’’ has two fundamental
meanings in international law. This word is used:

{1) to recognize the Court as an organ instituted for the
purpose jus dicere and in order to acquire the ability to appear
before it ;

(2) to determine the competence of the Court, i.e., to invest
the Court with the right to solve concrete cases.

In the first meaning, the word jurisdiction has been used in
the Protocol of Signature of December 16th, 1920. By this
Protocol, the States accepted “the jurisdiction of the Court”,
but nobody has ever been of the opinion that this should be
construed as acceptance of the compulsory jurisdiction of the
Court for a concrete case. With the same meaning, the word
jurisdiction has been used in the Resolution of the Council of
the League of Nations of May 17th, 1922, as well as in the Reso-
lution of the Security Council of October 15th, 1946. According
to these resolutions, the acceptance of the jurisdiction of the
Court is a preliminary condition to be able to appear before the
Court. By this act (declaration), the competence of the Court
is not of course yet established. The condition for the establish-

28
DISSENTING OPINION BY Dr. DAXNER 40

ment of the competence of the Court is a special agreement
(compromis) or the acceptance of the compulsory jurisdiction in
treaties or conventions (Article 36 (1} and 36 (2) of the Statute).
Accordingly, a State not a party to the Statute which recognizes
the jurisdiction of the Court by this fact acquires the juridical
position of all other States parties to the Statute. In particular,
such a State has the right to present a preliminary objection on
the ground of ‘the inadmissibility of the application”, because
the recognition of the jurisdiction, in order to acquire ability
to appear before the Court, does not involve ipso facto recognition
of the Court’s competence.

It is true that, according to my opinion, it may happen that
a State which makes a declaration in conformity with the Reso-
lution of the Security Council of October 15th, 1946, is either
directly cited by an application (requête) or itself directly cites
another State which recognizes the jurisdiction of the Court, in
spite of the fact that this had not yet been established. But it
is evident that in such a case, the cited party can successfully
present a preliminary objection to the competence of the Court.
On the other hand, such a State cited by means of an application
which is not valid can either expressly confer validity on the
application by accepting the competence or simply argue the
merits of the case without raising any objection. In both cases
(the acceptance expressis verbis or tacit) the competence will be
established and the written application will be made valid.

But this validity does not derive from the recognition of the
jurisdiction (which for a State not a party to the Statute is a
preliminary condition to appear before the Court), but on the
contrary, the competence is established by the fact that a State
has expressly made valid the written application, or has com-
menced the argument of the case on the merits without ratsing
any objection,

The letter of July 2nd appears, in the light of these consider-
ations, as a recognition of the jurisdiction of the Court for the
purpose of enabling Albania to appear before it (se présenter
devant la Cour),

As the Albanian Government at the same time have made
“the most explicit reservations respecting the manner in which
the Government of the United Kingdom has brought the case
before the Court’’, it is evident that by these reservations this
Government have retained the right to oppose the ‘‘admissi-
bility’ of the written application within the time fixed by Article 62
of the Rules of Court.

The Albanian Government had pointed out that it ‘‘would be
within its rights in holding that the Government of the United
Kingdom was not entitled to bring the case before the Court by
unilateral application”. This sentence is to be found at the end
of the third paragraph of the above-mentioned letter. The first

29
DISSENTING OPINION BY Dr. DAXNER 41

three paragraphs briefly indicate the meaning of the Resolution
of the Security Council of April 9th and the means by which
the dispute should have been brought before the Court in con-
formity with this Resolution. In the opinion of the Albanian
Government a special agreement was clearly necessary for this
purpose.

As a consequence of the reasons given in the first three para-
graphs, the Albanian Government declares that it “would be
within its rights....”’, etc. The explanation of these words is
very clear and simple: the Albanian Government would have
been able to proceed, as if the written application had not been
made, i.e., this Government would have been able completely
to ignore it and not to appear before the Court. By this sentence
the Albanian Government evidently desired to point out its
potential right not to take into consideration the British applic-
ation which it considered null and void. The conditional mood
was rightly used in that sentence to express this attitude on the
part of the Albanian Government, because the conditional is
the only grammatical form which expresses a possibility. Such
a possibility really existed on July 2nd for the Albanian Govern-
ment, but that Government did not use its right completely
to ignore a null and void application.

Let us examine why Albania, in spite of its right to ignore
the application, agreed to appear before the Court. As a small
country of scarcely a million inhabitants, Albania could not, by
its refusal, adopt a position which might have been easily adopted
by a great Power, such as England for instance, in a similar
case. Moreover, in the eyes of the world, Albania has hitherto
been considered (wrongly of course) as one of the countries of
the Balkans, so often described as the “powder-keg’’ of Europe.
Its refusal to appear before the Court would have contributed
to confirm this unfounded reputation as a backward country
which refused to recognize the institutions of the civilized world
by an act which might have been interpreted as involving con-
tempt of Court. In such circumstances, therefore, Albania chose
not to invoke its right, as a great Power might easily have done
without incurring the criticism of the world, and agreed to appear
before the Court.

Therefore it decided to appear before the Court in spite of this
irregularity ; but it reserved to itself the right to present the
preliminary objection against the irregularity of the United
Kingdom’s Application. The Albanian Government has exercised
this right so reserved within the time fixed by Article 62 of the
Rules.

In order to avail itself of its reservations, i.e., in order to be
able to present the preliminary objection to the Court, Albania

30
DISSENTING OPINION BY Dr. DAXNER 42

had first to appear before the Court, that is to say it had to
accept the jurisdiction of the Court. As pointed out above, it
is evident that a State not a party to the Statute cannot appear
before the Court without having previously made such a declar-
ation. In the present case, taking into consideration the whole
contents of the letter of July 2nd and especially the explicit
reservations of the Albanian Government, the recognition of the
jurisdiction of the Court is for the purpose of enabling it “to
appear before the Court’’.

The recognition of the jurisdiction of the Court consequently
confers ability to be a party in the present case and thereby
enables effect to be given to the declaration: “is prepared ....
to appear before the Court”.

As the Albanian Government would have had the right to
ignore the United Kingdom Application, but decided to appear
before the Court, in spite of the irregularity of this Application,
and to attack this irregularity before the Court, it considered
it necessary to point out that its recognition of the jurisdiction
of the Court “cannot constitute a precedent for the future”.
This in effect means that the Albanian Government reserved
the right not to reply, to ignore completely any identical or
similar written applications, which in future might be directed
against her.

I do not find any other meaning in the letter of July 2nd than
that which I have tried to define, being anxious to avoid any
interpretation which would conflict with the facts.

V. Since the judgment places such importance on the inter-
pretation of the letter and the reservations contained therein, I
shall now examine these reservations in greater detail.

According to the judgment, it is the letter of the Albanian
Government of July 2nd, 1947, which removes all difficulties,
both regarding the question of the admissibility of the Application
and the question of the Court’s jurisdiction.

The judgment gives on page 28 its explanation why this is the
case ‘in spite of the reservations stated” in the letter of July 2nd.
The judgment examines here “‘the scope of the reservations”. In
its view, “this reservation is the only limit set by the Albanian
Government either to its acceptance of the Court’s jurisdiction,
or to its abandonment of any objection to the admissibility of
the proceedings”. And the judgment holds the following opinion
concerning this reservation: “It is clear that the reservation
contained in the letter is intended only to maintain a principle
and to prevent the establishment of a precedent as regards the
future.” The conclusion is: “The reservation in the letter of
July 2nd, 1947, therefore does not enable Albania to raise a prelimin-
ary objection based on an irregularity of procedure, or to dispute
thereafter the Court’s jurisdiction on the merits.”’

3r
DISSENTING OPINION BY Dr. DAXNER 43

In my view, the judgment passes over this important question
of the reservation in a more than summary and very incomplete
way.

The reservation is expressed in a special sentence and in the
present tense of the indicative mood: ‘‘the Albanian Govern-
ment makes .... reservations”. The sentence immediately follows
the declaration also expressed in the present tense of the indicative
mood that the Albanian Government ‘‘is prepared, notwithstanding
this irregularity in the action by the Government of the United
Kingdom, to appear before the Court”. The reservation is imme-
diately connected to this preceding sentence by the word ‘‘Never-
theless’. A sentence starting with ‘“‘Nevertheless’ is surely
not one standing by itself but presupposes a preceding one.

Neither in the sentence containing the reservation or in the
preceding one, is there any allusion whatsoever to a future case.
Also there is not the slightest indication that the reservation which
the Albanian Government makes, should not have its effect in
the present case. The reader passes from the preceding phrase
to the reservation without observing any difference in time in
these two phrases. The Albanian Government is ready to go
before the Court, ‘‘Nevertheless’ at the same time it expresses
some reservation.

Such a grammatical and logical meaning of these sentences of
the letter of July znd appears so natural that, in fact, the judgment
cannot quote anything from them in support of its assertion that
the reservation was meant only to apply to a new case in the future.
It is only in the following phrase starting with the words “The
Albanian Government wishes to emphasize....’’ that the judgment
believes it finds the grounds for its interpretation.

Now it happens that this, in the view of the judgment, “‘very
important phrase beginning with the words ‘The Albanian Govern-
ment wishes to emphasize’....’’ does not mention the reservation
expressed in the preceding phrase, in any way. The whole phrase
refers only to the “‘acceptance of the Court’s jurisdiction in the
present case” and says that it should not be considered in the
future as a precedent. Manifestly the acceptance of the juris-
diction of the Court for the present case and a reservation expressed
and concerning ‘two special points of the case, are two different

things. The phrase refers only to the acceptance of the jurisdiction
of the Court for the present case and does not refer to the reserv-
ation.

The question may also be raised whether there would have been
any point in making the reservations which were formulated
merely in view of a new case in the future. The reservations are
made in respect of the Application of the United Kingdom of
May 1947 concerning a concrete and unique case and in respect
of definite special grounds put forward to support it, and the

32
DISSENTING OPINION BY Dr. DAXNER 44

reservations cannot apply to any other case. In any other new
case, new reservations must necessarily be made, which must be
formulated afresh as the new case may require.

In this connexion, it must also be taken into consideration
that the whole phrase beginning with the words ‘‘The Albanian
Government wishes to emphasize...” does not contain any
definite provision of law at ail and is to be appreciated rather as
a political and diplomatic declaration.

The acceptance of the jurisdiction of the Court in one particular
case, evidently cannot serve as a legal, binding precedent for
any future case. Also the phrase follows the preceding phrase
only as a sort of addendum.

The conclusion is: if the reservation expressed in the letter
of July 2nd is to have any meaning, it must not be considered
in the light of another phrase referring to a new case in the future,
but rather in its proper place and context and with due regard
to its purpose in the present case.

The final phrase of paragraph 3 of the letter of July 2nd
beginning with the words “In these circumstances, the Albanian
Government would be within its rights...” does not weaken
in any way the reservation under discussion and expressed later
in paragraph 4 of the letter.

It is agreed that the United Kingdom Application of May 13th
could be made valid by means of consent to it given by the
Albanian Government, even @ posteriori. The judgment expresses
the opinion that the letter of July 2nd declared such an intention
of the Albanian Government. The judgment quotes, on this
point, the phrase of the letter “The Albanian Government would
be within its rights” and the phrase “‘it is prepared, notwith-
standing this irregularity....”” and comes to the conclusion:
“This language used by the Albanian Government cannot be
understood otherwise than as a waiver of the right subsequently
to raise an objection directed against the admissibility of the
Application founded on the alleged procedural irregularity of
that instrument.”

It is evident that such a conclusion is made possible only by
a complete disregard of the reservation expressed in the letter
of July 2nd. As soon as the reservation is recognized as operative
in the present case, the Application cannot be considered as
validated. The reservation is made in order to limit the accept-
ance of the jurisdiction of the Court by the Albanian Govern-
ment and it excludes a forum prorogatum on the basis of an
irregular application, which was not subsequently made valid.

To the foregoing observations, I wish to add only the following :
In view of my reading of the letter of July 2nd, I was not obliged
to make use of the rules of interpretation im dubio stricto sensu,

33
DISSENTING OPINION BY Dr. DAXNER 45

etc., the rules which should undoubtedly be applied, if necessary,
in the present case. On the other hand, it would be well for
the majority of the Court to read and interpret the letter of
July 2nd stricto sensu. But it is sufficiently manifest that these
rules of interpretation were not applied.

Conclusion:

As, according to my opinion, the British written Application
was irregular ab initio, and as the Albanian Government has
not either expressis verbis or tacitly done anything to make the
application valid, I consider that the Court for the time being is
not competent to judge the merits and that the preliminary
objection should have been upheld.

(Signed) Dr. DAXNER.

34
